Citation Nr: 0919663	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-15 081	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected type 
II diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected type II diabetes mellitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to an initial disability rating higher than 
20 percent for the type II diabetes mellitus.  

8.  Entitlement to a compensable rating for a gunshot wound 
scar on the left thigh.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1974, including a tour in Vietnam from July 1969 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2005 and October 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The June 2005 rating decision granted service 
connection for type II diabetes mellitus and assigned an 
initial 20 percent rating.  The RO continued the 
noncompensable evaluation for the Veteran's left thigh scar 
and deferred consideration of all his remaining claims, as 
well as his claims for service connection for peripheral 
neuropathy of both lower extremities.  The RO subsequently 
denied these claims in the October 2005 rating decision.



In a subsequent March 2007 rating decision, the RO granted 
service connection for peripheral neuropathy of the lower 
extremities.  And the Veteran did not appeal either the 
initial ratings or effective dates assigned for his bilateral 
lower extremity peripheral neuropathy.  Therefore, his claims 
for peripheral neuropathy of his lower extremities are no 
longer at issue on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).

Concerning the claimed peripheral neuropathy also in his 
upper extremities, the March 2007 statement of the case (SOC) 
denied service connection for this claimed additional 
peripheral neuropathy.  And in his April 2007 
Substantive Appeal (VA Form 9), the Veteran indicated he was 
appealing all claims listed in the most recent SOC - so 
including these claims for upper extremity peripheral 
neuropathy.  Therefore, these additional claims will be 
addressed in this appeal, see 38 C.F.R. § 20.200 (2008), even 
though they were not addressed in the July 2008 Supplemental 
SOC (SSOC) or during the Veteran's August 2008 hearing at the 
RO before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing).  Moreover, as these additional claims 
are being granted, there is no possible prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the August 2008 Travel Board hearing, the Veteran 
submitted additional VA treatment records and waived his 
right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The Board is remanding the claim for service connection for 
PTSD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is unrelated to his 
military service, including to any acoustic trauma he may 
have sustained.  

2.  The Veteran does not have a current diagnosis of 
tinnitus.  

3.  The Veteran's erectile dysfunction (ED) has not been 
causally related to his military service, including to his 
service-connected type II diabetes mellitus; it has not been 
shown by competent medical evidence that his diabetes 
either caused the ED or made it permanently worse.

4.  The Veteran has peripheral neuropathy in his upper 
extremities - specifically, in both hands, as a complication 
of his service-connected diabetes, just like he has in his 
lower extremities.

5.  The evidence does not show the Veteran's type II diabetes 
mellitus requires the regulation of his activities.

6.  The Veteran's left thigh gunshot wound scar does not 
cause limitation of motion or other impairment of his left 
lower extremity.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's tinnitus also was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2008).



3.  The Veteran's ED was not incurred or aggravated in 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability, in 
particular his type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

4.  As a residual complication, however, the peripheral 
neuropathy in the Veteran's upper extremities (right and 
left) is proximately due to his service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008). 

5.  But the criteria are not met for a rating higher than 20 
percent for the type II diabetes mellitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 (2008).

6.  The criteria also are not met for a compensable rating 
for the gunshot wound scar on the left thigh.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate his 
claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
October 2004, November 2004, and July 2005.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
even if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
Court had placed an "unreasonable evidentiary burden upon 
the VA..." by creating a presumption of prejudice with regard 
to deficient VCAA notice.  (Slip. op. at 11).  The Supreme 
Court reiterated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'" Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies  
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In the October 2004, November 2004, and July 2005 letters 
already alluded to, the RO informed the Veteran of the types 
of evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
The letters also informed him that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration (SSA).  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release (VA Form 21-4142) so that VA could request 
the records for him.  

The Board finds that the content of those pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a March 2007 SOC provided 
him an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, all obtainable evidence that he and 
his representative identified as relevant to the claims has 
been obtained and associated with the claims file for 
consideration, including the service treatment records (STRs) 
and VA records, including the reports of the Veteran's VA 
audio, PTSD, and ED examinations.

A post-decisional August 2006 letter also informed the 
Veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  He was given an 
opportunity to respond to that letter, and in the July 2008 
SSOC his claims were readjudicated.  So there is no prejudice 
to him because his claims have been reconsidered since 
providing that additional VCAA notice.  See again Mayfield IV 
and Prickett.



Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices.

It further deserves reiterating that the Veteran's claim for 
service connection for type II diabetes mellitus was granted 
in the June 2005 RO decision at issue, and in response he 
appealed for a higher initial rating for this disability, 
which is a downstream issue.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Since the underlying claim has been 
more than substantiated, it has been proven, § 5103(a) notice 
is no longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In Goodwin, the Court held that where, as here, a service 
connection claim has been substantiated after the enactment 
of the VCAA, the Appellant (not VA) bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess and Sanders, supra, and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD [notice of disagreement] has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  The 
Veteran received this required SOC.



With regards to his claim for a higher, i.e., increased 
rating for his left thigh scar, § 5103(a) requires, at a 
minimum, that VA notify the Veteran that to substantiate this 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
this disability and the effect this worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
this disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of this disability and the effect this 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of this requirement to him.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Although the Vasquez-Flores' decision was not issued until 
rather recently, the Veteran has received VCAA notice 
specifically tailored to comply with it, in July 2008.  The 
VCAA notice letter fulfilled the requirements set forth in 
Vazquez because it informed him that the RO would consider 
the effects of his disability on his daily life when making 
the decision concerning the appropriate rating for the 
disability.  The letter provided a list of evidence that he 
could submit in this regard, including statements from his 
employers or people who knew him and witnessed how the 
disability had affected him.  Additionally, the letter 
explained that a disability rating is determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent.  The RO provided 
him with the diagnostic criteria specific to his disability.  

That letter was post-decisional, but the Board finds that the 
timing error in the provision of that notice will not affect 
the essential fairness of the adjudication because the RO 
readjudicated the Veteran's claim in the July 2008 SSOC, 
including considering any additional evidence submitted or 
otherwise obtained in response to that additional notice.  
See again Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.303(a) (2008).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there can be no valid claim).



Concerning this, as will be further explained, the Veteran 
has the required diagnoses of bilateral hearing loss, ED, and 
upper extremity diabetic peripheral neuropathy, so there is 
no disputing he has these claimed conditions.  Rather, the 
determinative issue is whether these conditions are 
attributable to his military service - including by way of 
his already service-connected type II diabetes mellitus.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Conversely, during his May 2005 VA compensation examination, 
the Veteran denied experiencing tinnitus, and he was not 
subsequently diagnosed with this condition at the conclusion 
of that evaluation or at any other time when evaluated 
or treated for whatever reason.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  The Veteran testified during his August 2008 Travel 
Board hearing that he had tinnitus and, because of the 
inherent subjective nature of this condition, he is competent 
- even as a layman - to attest to having experienced a 
characteristic symptom such as ringing in his ears.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).

But the fact remains that he has not received the required 
diagnosis of tinnitus, irrespective of his subjective 
complaints of having experienced this condition.  So his 
hearing testimony, while competent to make this allegation, 
is not also credible.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the claim for tinnitus must be denied because 
the preponderance of the evidence is unfavorable, so no 
reasonable doubt.  38 C.F.R. § 3.102.

Bilateral Hearing Loss

The threshold for normal hearing is from zero to 20 decibels 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).

Before service connection may be granted for hearing loss, 
however, it must be of a particular level of severity.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

To establish service connection for a current hearing loss 
disability, the Veteran need not have met these § 3.385 
requirements while in service - including at the time of his 
discharge, although he must presently.  And he may establish 
his entitlement to service connection by submitting evidence 
indicating his current hearing loss disability is related to 
his military service, such as to acoustic trauma.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Concerning this, the Veteran's STRs are unremarkable for any 
relevant complaints, diagnosis of, or treatment for hearing 
loss.  This is probative evidence against this claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  The physician's 
summary on his November 1965 report of medical history for 
enlistment did not mention hearing loss.  The Rudmose 
audiometric findings for his right ear were -5, -5, 15, and 5 
at 500, 1000, 2000, and 4000 Hertz, respectively.  The 
Rudmose findings for his left ear were 5, 5, 5, and 0 at 500, 
1000, 2000, and 4000 Hertz, respectively.  Hearing loss was 
not diagnosed upon entry into service.

Hearing loss also was not diagnosed during his December 1974 
military discharge examination.  His hearing was measured in 
ISO units during that exit examination, and the findings for 
his right ear were 20, 20, 20, and 25 at 500, 1000, 2000, and 
4000 Hertz, respectively.  The findings for his left ear were 
15, 20, 20, and 20 at 500, 1000, 2000, and 4000 Hertz, 
respectively.  So as is readily apparent, the only reading 
greater than 20 decibels was in the right ear at 4000 Hertz; 
all the rest were at 20 decibels or less, so within the 
limits of normal hearing.

The Veteran's post-service treatment records show a diagnosis 
of bilateral hearing loss, but even assuming for the sake of 
argument that he has sufficient hearing loss to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability by VA standards, these records do not also provide 
the necessary link between his current hearing loss and his 
military service.  

During his August 2008 Travel Board hearing, the Veteran 
stated that he began experiencing hearing loss in the 1980s.  
He worked with missiles while in the military, and he 
believed that exposure to their noise caused his hearing 
loss.  He is competent to observe that he had difficulty 
hearing in the 1980s, and this provides some evidence in 
support of his claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, he is not competent to make a statement 
of causation - that is, to etiologically link his hearing 
loss to exposure to loud noise coincident with his military 
service (such as from the missiles he mentioned), because 
this is a medical, not lay determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also 38 C.F.R. § 
3.159(a)(2).  Therefore, his statement of causation cannot 
provide evidence in favor of his claim.  

Further concerning this, in May 2005 the Veteran had a VA 
audio examination.  He reported experiencing hearing loss for 
a few years prior to that examination, also stating that, 
while in the military, he had worked with howitzers and was 
exposed to loud trucks.  He added that, after leaving the 
military, he worked with heating and air conditioning 
equipment.  He attributed his hearing loss to his military 
service.  The examiner reviewed the Veteran's STRs and noted 
that his audio examinations were normal upon entry and 
discharge from the military.  


The examiner diagnosed the Veteran with bilateral hearing 
loss, but determined it less likely than not due to the 
Veteran's military service since he had only experienced 
difficulty hearing for "the past couple [of] years."  The 
examiner elaborated that there was an absence of acoustic 
damage in the military.

There is no medical evidence of record refuting this VA 
examiner's opinion and providing the required link between 
the Veteran's current bilateral hearing loss and his military 
service - but especially any acoustic trauma or other ear 
injury he may have sustained in service.  And in the absence 
of this necessary linkage between his current hearing loss 
disability and his military service, his claim cannot be 
granted.  Since the preponderance of the evidence is against 
the claim, the provisions of 38 U.S.C.A. 5107(b) and 38 
C.F.R. § 3.102 regarding reasonable doubt are not applicable, 
and his claim must be denied.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

ED

The Veteran asserts that his ED was caused by (i.e., is a 
complication of) his service-connected type II diabetes 
mellitus.

A disability may be service connected on this secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disability that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  



A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

During his August 2008 Travel Board hearing, the Veteran 
asserted that he had been told by his doctors that his ED was 
caused by his diabetes.  But while the medical evidence of 
record confirms he has ED, this evidence does not also 
corroborate his hearing testimony by indicating or suggesting 
his ED was either caused or made permanently worse by his 
service-connected diabetes.  Furthermore, he is not competent 
to relate what a doctor purportedly stated to him concerning 
this purported relationship between these conditions.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute [competent] 'medical' 
evidence" in support of a claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

It also deserves mentioning that the Veteran had a VA 
peripheral nerves examination in May 2005, and the examiner 
addressed the ED in addition to the Veteran's peripheral 
neuropathy.  The Veteran reported having this condition for 
approximately two years.  He also reported a significant 
history of alcohol and tobacco abuse.  The examiner concluded 
that it was more likely than not that the Veteran's ED was 
related to his long smoking history and polysubstance abuse.

So despite the Veteran's hearing testimony to the contrary, 
the record does not contain any medical evidence or opinion 
linking his ED to his service-connected type II diabetes 
mellitus.  Therefore, service connection cannot be granted on 
a secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also 
McQueen v. West, 13 Vet. App. 237 (1999).

The Board must address all potential bases of entitlement and 
will therefore address whether service connection for ED may 
be established on a direct incurrence basis.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 
Vet. App. 396, 399 (1992).  

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for ED.  This is 
probative evidence against this claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

As mentioned, the Veteran stated during his May 2005 VA 
examination that he had been experiencing ED for 
approximately two years - which, if true, means since 2003 
or thereabouts.  He was discharged from the military nearly 
30 years earlier, in 1974, meaning that his ED did not 
initially manifest until almost three decades later.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lengthy lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

And aside from there being no medical evidence of record 
linking the ED to the service-connected type II diabetes 
mellitus, to warrant granting service connection on a 
secondary basis, there similarly is no medical evidence of 
record linking the ED directly to the Veteran's military 
service.  And in the absence of such a link, service 
connection cannot be granted on a direct incurrent basis.  
Moreover, since the preponderance of the evidence is against 
his claim, the provisions of 38 U.S.C.A. 5107(b) and 
38 C.F.R. § 3.102 regarding reasonable doubt are not 
applicable, and his claim must be denied.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



Peripheral Neuropathy of the Upper Extremities

As already explained, disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition may, itself, be secondarily service 
connected.  38 C.F.R. § 3.310(a) and (b).

The RO has denied the Veteran's claims for service connection 
for peripheral neuropathy of the upper extremities on the 
basis that he has not been diagnosed with this condition.  
However, his VA treatment records from 2005 to 2008 show he 
received Anodyne treatments for diabetic neuropathy in both 
his hands and feet.  The record shows a diagnosis of diabetic 
neuropathy, followed by treatment of both the upper and lower 
extremities.  

At the time of the October 2005 rating decision, the Veteran 
was not receiving treatment for neuropathy in his hands.  In 
May 2005, he had a VA examination for peripheral neuropathy 
in his lower extremities only.  The examiner could not 
determine whether the neuropathy was caused by diabetes or 
alcohol abuse.  So in March 2007, the RO resolved this doubt 
in the Veteran's favor and granted his claims for diabetic 
peripheral neuropathy of the lower extremities.  

As, however, the Veteran also since has been diagnosed with 
diabetic peripheral neuropathy in his hands, so, too, will 
the Board will resolve all reasonable doubt in his favor and 
grant service connection for diabetic peripheral neuropathy 
in the upper extremities - specifically, both hands, as a 
secondary complication of the service-connected type II 
diabetes mellitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  See also McQueen v. West, 13 Vet. App. 237 (1999).



Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Type II Diabetes Mellitus

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.



The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected type II diabetes mellitus, 
currently evaluated as 20-percent disabling under 38 C.F.R. 
§ 4.119, DC 7913.  Under DC 7913, a 20 percent rating is 
warranted when the diabetes requires insulin and a restricted 
died, or; an oral hypoglycemic agent and a restricted diet.  
A higher 40 percent rating is warranted when insulin, a 
restricted diet, and regulation of activities are required.  
Id.  

The medical evidence clearly shows the Veteran has been 
placed on a diabetic diet, and that he takes insulin.  
Therefore, the determinative issue is whether his diabetes 
treatment regimen also requires the regulation of his 
activities, as all three requirements for the higher 40 
percent rating must be met for an increased evaluation to be 
warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Compare to Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).

The Court has held that in order to demonstrate a regulation 
of activities, "medical evidence" is required to show that 
both occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 
C.F.R. § 4.119, Diagnostic Code 7913 (defining the term 
within the criteria for a 100-percent rating)).

During his August 2008 Travel Board hearing, the Veteran 
testified that he could not exercise.  His testimony, while 
credible, cannot provide evidence showing that his activities 
must be regulated due to his diabetes.  While he is competent 
to state that he does not feel capable of performing 
exercise, medical evidence of regulation of activities is 
required for the higher 40 percent evaluation criteria to be 
met.  Camacho, 21 Vet. App. at 364.  



The medical evidence of record does not show the Veteran's 
type II diabetes mellitus requires regulation of his 
activities.  In fact, the evidence consistently shows that he 
has been encouraged to increase (not decrease) his physical 
activity.  In March 2005 he was advised to exercise more 
often.  In April 2005 he was again advised to exercise more 
because it would help lower his blood sugar level.  
In June 2005 the importance of exercise was stressed to him.  
In December 2005 he was advised to exercise regularly.  In 
March 2006 he was advised to optimize his physical activity, 
albeit as tolerated.  In May 2006, August 2006, and April 
2007 he was instructed to exercise regularly.  In June 2007 
he was prescribed therapeutic exercise for his peripheral 
neuropathy.

The collective body of this evidence does not show regulation 
of activities, indeed, to the contrary.  The Veteran was 
repeatedly encouraged to increase his physical activity as a 
means of lowering his blood sugar and treating his diabetes.

Accordingly, absent medical evidence of regulation of 
activities due to his diabetes, the preponderance of the 
evidence is against a disability rating greater than 
20 percent.  38 C.F.R. § 4.3.  And since the preponderance of 
the evidence is against the claim, the provisions of 38 
U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and his claim must be denied.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Also, because the Veteran has not met the requirements for 
the higher 40 percent rating at any time since the effective 
date of his award, the Board may not "stage" his rating 
either because he has been, at most, 20-percent disabled on 
account of his diabetes at all times during the relevant 
period at issue.  See Fenderson, 12 Vet. App. at 125-26. 



Left Thigh Scar

Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That 
said, a decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In this case, staged ratings are not warranted because the 
Veteran's condition has not met criteria for different 
ratings and has, instead, remained constant.  

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected left thigh scar, currently 
evaluated as noncompensable, i.e., 0-percent disabling under 
38 C.F.R. § 4.118, DC 7805.

The Veteran filed his claim in September 2004.  Therefore, 
the only rating criteria for application are those that 
became effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

Under DC 7805, the rater is instructed to evaluate the scar 
based upon limitation of function of the affected part.  Id.  
In this case, this is the Veteran's left lower extremity, 
where the scar is situated.  

There are other Diagnostic Codes that pertain to scars, but 
they are not for application in this case.  There is no 
evidence that the Veteran's scar exceeds 6 square inches (39 
square centimeters) in area to warrant application of DC 
7801, scars other than on the head, face, or neck that are 
deep or cause limited motion.  Id.  There is no evidence that 
the scar has an area of 144 square inches (929 square 
centimeters) to warrant application of DC 7802, scars that 
are superficial and do not cause limitation of motion.  Id.  
There is no evidence that the scar is unstable, meaning that 
there is frequent loss of the skin covering the scar.  
Therefore DC 7803, superficial unstable scars, is not 
appropriate.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of DC should be upheld if supported by explanation 
and evidence).  

During his August 2008 Travel Board hearing, the Veteran 
testified that his scar was painful, and that the pain was 
definitely from the scar, and not from his service-connected 
peripheral neuropathy.  This is not corroborated by the 
medical evidence.  His post-service treatment records do not 
show treatment for the scar.  At his May 2005 VA peripheral 
nerves examination, he reported that his scar itched when his 
neuropathy "act[ed] up."  However, the examiner stated that 
it was very difficult to elicit the Veteran's medical 
history, and that he was evasive when answering some of the 
examiner's questions.  The examiner found that the scar 
required no treatment.  He also did not conclude that it was 
objectively painful upon examination.  There is no other 
evidence of record suggesting the scar is painful upon 
examination to warrant application of DC 7804.  38 C.F.R. 
§ 4.118; see also Butts v. Brown, 5 Vet. App. 532 (1993).  

At the May 2005 VA peripheral nerves examination, the 
examiner found that there was no weakness in the Veteran's 
left leg as a result of the scar.  The examiner concluded 
that the scar caused no functional impairment.  There is no 
other evidence of record suggesting the Veteran's left thigh 
scar causes any limitation of motion or other function 
involving his left leg.  In the absence of such evidence, 
a compensable evaluation cannot be granted.  Id.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for the Veteran's left thigh scar does not more 
closely approximate the requirements for a compensable 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim, and the provisions 
regarding benefit of the doubt are not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

There is no evidence that the Veteran's left thigh scar has 
any impact whatsoever on his ability to function.  His 
symptoms from his type II diabetes mellitus cause some 
impairment in his occupational and social functioning, but 
this is to be expected.  Such impairment is contemplated by 
the rating criteria, which reasonably describe his 
disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  The Board 
therefore finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately 


compensated by the regular rating schedule.  All of the 
evaluation and treatment for his diabetes has been on an 
outpatient basis, not as an inpatient.  And as earlier 
explained, he is receiving additional compensation for the 
residual complications of this condition - including his 
upper and lower extremity peripheral neuropathy.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for ED is denied.  

Service connection for peripheral neuropathy of the right 
upper extremity is granted.  

Service connection for peripheral neuropathy of the left 
upper extremity is granted.  

An initial rating higher than 20 percent for the type II 
diabetes mellitus is denied. 

A compensable rating for the left thigh scar is denied.




REMAND

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The RO denied the Veteran's claim for PTSD on the premise he 
had not been diagnosed with this condition as of the time of 
the RO's October 2005 decision.  During an earlier, May 2005, 
VA compensation evaluation the examiner had determined the 
Veteran met the DSM-IV criteria for alcohol and cocaine 
dependency in early remission, but that no other mental 
disorders like PTSD were found.  The examiner elaborated that 
the Veteran's score on the Mississippi scale for combat 
related PTSD was in the normal range and did not indicate he 
had PTSD.  

But since the RO's October 2005 decision denying the claim 
for lack of this required diagnosis, VA medical records show 
that in February 2007 the Veteran's PTSD screening was 
positive, although he was diagnosed instead with 
major depression with psychotic features.  In October 2007 he 
was diagnosed with PTSD and major depressive disorder with 
psychotic features.  His stressor was not discussed.  In 
November 2007 his PTSD screening again was positive, and the 
examining physician stated the Veteran was being treated for 
PTSD.  In June 2008 he went to a VA Medical Center (VAMC) 
because he had homicidal ideation.  When interviewed by a 
mental health professional, he denied nightmares 
"and also deni[ed] any [o]ther symptoms consistent with 
PTSD."  He was diagnosed with a mood disorder, not otherwise 
specified, and a "history of PTSD." 

So the record now contains some evidence that the Veteran has 
PTSD (or that he at least now might have this condition).  
But the Board does not have sufficient medical evidence 
regarding whether the DSM-IV criteria for PTSD are met.  
Therefore, a remand is necessary so the Veteran can undergo 
another VA examination to reassess whether he has PTSD and, 
if he does, to determine whether it is attributable to events 
(stressors) that occurred during his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.  As discussed 
below, the Veteran has not received a PTSD questionnaire 
where he can provide the RO with information about his 
stressors.  That said, it is possible even now from the 
record for the Board to infer two potential stressors.  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
Veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's DD Form 214 shows he received the Purple Heart 
Medal, and his STRs show that while serving in the Republic 
of Vietnam he was hospitalized in 1969 for a gunshot wound to 
his left thigh.  This first potential stressor therefore is 
conceded, as it is the result of combat.  See VAOPGCPREC 12-
99 (October 18, 1999).

The second potential stressor identifiable in the record is 
exposure to a dead body.  In a January 2006 VA mental health 
treatment record, the Veteran recounted a story about his 
service in Vietnam.  He stated that his commanding officers 
left a tank in the middle of the road for three days; it 
contained a dead African American sergeant.  The Veteran 
could smell rotting flesh and was later told that the body 
was left there as a "reminder of what happens when you make 
a mistake."  This stressor was not described with sufficient 
specificity for the RO to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) to attempt to 
objectively verify this claimed event.  

As the Board is remanding this claim so the Veteran may 
undergo another VA compensation examination, it is necessary 
that the Veteran be provided an opportunity to inform the RO 
of his stressors prior to the examination.  His unverified 
stressor of being exposed to a dead body in a tank was not 
reported with enough specificity for JSRRC to attempt to 
verify it.  The Veteran needs to be issued a proper PTSD 
stressor development letter so that he may provide this 
additional information to the RO.  The reason for this is 
that if the examiner diagnoses the Veteran with PTSD, the 
examiner must state which stressor is the cause.  

Accordingly, this claim for PTSD is REMANDED for the 
following additional development and consideration:

1.  Send the Veteran an appropriate PTSD 
stressor development letter to provide 
him with an opportunity to submit a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  He should be asked to provide 
specific details, such as the dates, 
locations, detailed descriptions of 
events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  


Specifically ask that he narrow down his 
claimed dates for the incident in 
question to a 60-day time window.  He is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible.  

2.  If there is sufficient information, 
attempt to verify all claimed stressors 
that have not been verified - including, 
but not limited to, by contacting the 
JSRRC.  Assuming, however, the Veteran is 
also claiming the gunshot wound to his 
left thigh in combat as one of his 
stressors, independent verification of 
this event is unnecessary as he received 
the Purple Heart Medal as a consequence.  
In other words, there is already one 
confirmed stressor.  See VAOPGCPREC 12-99 
(October 18, 1999).  The only remaining 
question is whether there are other 
events that need to be corroborated.

3.  Schedule the Veteran for a VA mental 
status examination to determine whether 
he has PTSD according to the DSM-IV 
criteria.  If he is found to have PTSD 
according to these requirement, the 
examiner must also provide an opinion 
indicating whether it is at least as 
likely as not the Veteran's PTSD is 
attributable to his military service, 
specifically, to the conceded stressor of 
sustaining a gunshot wound to his left 
thigh in Vietnam.  If the conceded 
stressor is not the cause of the PTSD, 
the examiner should state which other 
stressor established by the record, if 
any, is the cause for the PTSD.  



Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


